 



Exhibit 10(b)
Form of Restricted Stock Agreement: Non-Employee Directors Deferred Compensation
THE LAMSON & SESSIONS CO.
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of (DATE OF
GRANT), by and between The Lamson & Sessions Co., an Ohio corporation (the
“Company”), and (NAME OF PARTICIPATE), a director of the Company (the
“Grantee”), pursuant to the Company’s 1998 Incentive Equity Plan, as amended and
restated, (the “1998 Plan”).
RECITALS
     A. The Grantee serves as a Director of the Company and has made an election
under the Company’s Non-Employee Directors Deferred Compensation Plan (the
“Directors Deferred Plan”) to defer his annual retainer, board and committee
meeting fees to be invested in the Company’s common stock. An additional amount
equal to 25% of the deferred amount will be issued in Restricted Shares from the
1998 Plan, pursuant to the terms of this Agreement.
     B. On April 29, 2004, the Governance, Nominating and Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of the Company duly
authorized the grant of Restricted Shares, representing 25% of the deferred
amount of the Grantee’s annual retainer, board and committee meeting fees and
duly adopted a resolution authorizing the execution of a restricted stock
agreement substantially in the form of this Agreement.
AGREEMENT
     NOW, THEREFORE, subject to the terms and conditions of the 1998 Plan and
this Agreement, the Company hereby agrees to grant to the Grantee
                     Restricted Shares, effective as of the (DATE OF GRANT) and
subject to the following terms, conditions, limitations and restrictions:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Capitalized terms not otherwise defined in this Agreement have the meanings
stated in the 1998 Plan, unless the context clearly indicates otherwise.
ARTICLE II
CERTAIN TERMS OF RESTRICTED SHARES
     1. Signing of and Compliance With Agreement. Grantee shall not have any
right with respect to the Restricted Shares issued pursuant to this Agreement,
unless and until Grantee has executed this Agreement, (whether directly or
pursuant to a Power of Attorney) and has delivered a fully executed copy thereof
to the Company, and has otherwise complied with the applicable terms and
conditions of this Agreement.
     2. Stock Certificates. Grantee shall be issued a stock certificate with
respect to these Restricted Shares. This certificate shall be registered in the
name of Grantee, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, substantially
in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
LAMSON & SESSIONS CO. 1998 INCENTIVE EQUITY PLAN, AS AMENDED AND RESTATED, AND
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE LAMSON & SESSIONS
CO. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF THE LAMSON &
SESSIONS CO., CLEVELAND, OHIO AND WILL BE MAILED TO THE REGISTERED OWNER,
WITHOUT CHARGE, WITHIN FIVE DAYS AFTER RECEIPT OF WRITTEN REQUEST THEREFOR.

2



--------------------------------------------------------------------------------



 



     3. Certificates in Company Custody. Stock certificates evidencing
Restricted Shares shall be held in custody by the Company until the restrictions
thereon shall have lapsed, and as a condition of any Restricted Shares, the
Grantee shall have delivered a stock power relating to the Restricted Shares.
     4. Restriction Period. Subject to the provisions of the 1998 Plan and this
Agreement, during the period from the Date of Grant until (INSERT DATE 3 YEARS
FROM DATE OF GRANT) (the “Restriction Period”), the Grantee shall not be
permitted to sell, transfer, pledge, assign or otherwise encumber Restricted
Shares awarded under the 1998 Plan.
     5. Acceleration of Restricted Shares. Notwithstanding Section 4 of this
Article II, if the Grantee is no longer serving on the Company’s Board due to
any of the circumstances set forth in Section 7 of this Article II, the Grantee
is immediately entitled to receive the Restricted Shares.
     6. Treatment of Dividends. The Grantee shall have, with respect to the
Restricted Shares covered by this Agreement, all of the rights of a shareholder
of the Company, including the right to vote the shares, and the right to receive
any dividends. However, any dividends on such shares shall be automatically
deferred and reinvested in additional Restricted Shares subject to the same
restrictions as the underlying award (as long as there are sufficient shares
available under Section 3 of the Plan).
     7. Forfeiture. Upon termination of the Grantee from the Company’s Board
during the Restriction Period for any reason other than death, disability, a
Change in Control, or with the consent of the Committee, retirement or other
termination of service, all shares still subject to restriction shall be
forfeited by the Grantee.

3



--------------------------------------------------------------------------------



 



     8. Delivery of Shares. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Shares subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Grantee.
ARTICLE III
GENERAL PROVISIONS
     1. Compliance with Law. Notwithstanding any other provision of this
Agreement, the Company may not issue any of the Restricted Shares if such
issuance would result in a violation of law.
     2. Transferability. The Grantee may not sell, transfer, pledge, assign or
otherwise encumber Grantee’s right to receive the Restricted Shares except by
will or the laws of descent and distribution.
     3. Adjustments. The Board may (a) make any adjustments in the number or
kind of Restricted Shares or other securities covered by this Agreement that the
Committee determines in good faith to be equitably required, or (b) provide
alternative consideration to the Grantee in substitution of any or all of the
Grantee’s rights under this Agreement, in order to prevent any dilution or
expansion of the Grantee’s rights under this Agreement that otherwise would
result from any (i) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(ii) merger, consolidation, separation, reorganization or partial or complete
liquidation involving the Company or (iii) other transaction or event having an
effect similar to any of the events referred to in this sentence.
     4. Relation to Other Benefits. The Company will not take into account any
economic or other benefit to the Grantee under this Agreement or the 1998 Plan
in determining any benefits to which the Grantee may be entitled under any
retirement or other benefit or compensation plan

4



--------------------------------------------------------------------------------



 



maintained by the Company or a Subsidiary. The Company will not reduce the
amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering directors of the Company or a Subsidiary as a
result of any economic or other benefit to the Grantee under this Agreement or
the 1998 Plan.
     5. Amendments. Any amendment to the 1998 Plan will be deemed to be an
amendment to this Agreement to the extent that the 1998 Plan amendment (a) is
applicable to awards of Restricted Shares and (b) does not adversely affect the
rights of the Grantee with respect to the Restricted Shares. In order for a 1998
Plan amendment that adversely affects the Restricted Shares to be effective
against the Grantee, the Grantee must consent to such 1998 Plan amendment.
     6. Severability. If any provision of this Agreement is invalidated for any
reason by a court of competent jurisdiction, the invalid provision will be
deemed to be separable from the other provisions of this Agreement and the
remaining provisions will continue to be valid and fully enforceable.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original but all of which together constitute
one and the same document.
     8. Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Ohio, without giving effect to its
principles of conflict of laws.

            THE LAMSON & SESSIONS CO.
      By:           Chairman of the Board and        Chief Executive Officer   
 

                  Grantee:      

Date:                     

5